Hooker, J.
Complainant filed the bill" in this cause to quiet his title to certain lands.
The original title was in one William Hale. The public records show that Hale conveyed all 'of his estate, real and personal, to Frederick E. Driggs, receiver, in pursu*540anee of a decree of the circuit court of the county of Wayne, in chancery, to be held subject to the further order of the court. This was done June 19, 1862. Driggs did not convey this land until 1889. In 1879, a Mrs. Wolven became the holder of tax deeds upon the property for the taxes of the years 1869, 1870, 1872, 1873, 1874, 1875, and 1876, having previously obtained deeds for the taxes of 1867 and 1868. During that year, i. e., 1879, she took possession of the premises, and cleared them. The same year she mortgaged them to one Rohns, who assigned his interest to the complainant. In 1888, Scherer filed a bill to foreclose his mortgage in the Wayne circuit court, in chancery, making Judson and Wiley, these defendants, parties. We may here notice the connection of Judson and Wiley with this land. The public record shows a deed purporting to be made by “ Susan M. Hale, widow and executrix and sole devisee of William Hale, deceased, and William Hale, Jr., Frances H. Brewer, Susan L. Hale, and Mary A Hale, children, and with said Susan M. Hale sole heirs of said William Hale, deceased, to James B. Judson.” This deed was dated March 16, 1880, recorded July 8, 1880, and purported to convey the premises in question. On January 11, 1881, James B. Judson quit-claimed the land to Susan M. Wolven upon the representation that he was owner of the original title, and the same day Mrs. Wolven executed a mortgage for $300 — the whole amount of the purchase price — to Judson and Wiley, the defendants herein. Both instruments were duly recorded. While Scherer’s foreclosure was pending, Driggs, as receiver, obtained an order from the Wayne circuit court, in chancery, under which he sold and conveyed the premises to Scherer, which deed was executed November 4, 1889. On December 4, 1889, a decree was taken, upon a hearing, foreclosing the mortgage, and ordering sale, without prejudice to the rights of Judson and Wiley under *541their mortgage, and on January 18, 1890, a commissioner’s deed issued to Scherer, upon purchase at the foreclosure sale. Scherer now claims that Judson and Wiley have no title to the land. They maintain that their sale to Mrs. Wolven was in good faith, with color of title, and that her mortgage to them was valid.
Whatever may have been Mrs. Wolven’s title at the time she mortgaged to Rohns, it came to Scherer by the subsequent foreclosure and sale. Upon the face of this record, she had a complete and perfect title under her tax deeds, which were prima facie evidence of title, and are not attacked. Her subsequent purchase of an outstanding original title could not detract from the rights of Rohns or Scherer, and the latter, therefore, obtained a perfect title to the premises, so far as appears here.
The decree of the circuit court will be affirmed, with costs.
The other Justices concurred.